        Case 2:19-cr-00240-KJD-VCF Document 100 Filed 12/28/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:19-CR-240-KJD-VCF
 4
                    Plaintiff,                              FINDINGS OF FACT, CONCLUSIONS
 5                                                          OF LAW AND ORDER
            v.
 6
     JAYSON MICHAEL BABBITT,
 7
                    Defendant.
 8
 9
10                                      FINDINGS OF FACT

11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      Objections are currently due on Christmas Eve, further, additional time is needed

14   to review the Report & Recommendation with Mr. Babbitt and determine whether any

15   objections will be filed.

16          2.      The defendant is not incarcerated and does not object to the continuance.

17          3.      The parties agree to the continuance.

18          4.      The additional time requested by this Stipulation is excludable in computing the

19   time within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18,

20   United States Code, Section 3161(h)(7) and Title 18, United States Code, Section

21   3161(h)(7)(A), when considering the facts under Title 18, United States Code, Sections

22   3161(h)(7)(B), 3161(h)(7)(B)i and3161(h)(7)(B)(iv).

23
24
25
26
                                                     3
        Case 2:19-cr-00240-KJD-VCF Document 100 Filed 12/28/20 Page 2 of 2




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, §§ 316(h)(7)(B) and 3161(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that the deadline to file objections to the Report and
12   Recommendation scheduled for December 24, 2020, be vacated and continued to
13   _______________________.
      January 25, 2021
14          DATED this ____
                       28th day of December 2020.
15
16
                                                    UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                       4
